DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is also acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
The Examiner will suggest amendments below to overcome the claim objections that follow.
1.	Claim 1 is objected to because of the following informalities. 
a. 	On lines 11 and 12, the claim states that “angle β…[is] measured in…the same direction as the angle α, [which is away from the radial center of the spherical portion].” However, Fig. 2 shows angles α and β measured in either a direction toward or away from the radial center of the spherical portion, depending on whether the angles are measured from the tangents T1 and T2 to normal N1 and N2. Meaning, angle β as illustrated in Fig. 2 is measured in a direction opposite to the angle α. The limitation is not indefinite because angle β also exists between the part of normal line N2 within the dome and the inner surface of back transition portion 112. The Examiner simply raises the objection as a basis for understanding the suggested amendments to follow. 
b.	On line 14, the claim does not recite a reference from which to measure the “angle of a tangent to the back transition portion, ” and that angle is again referenced in regard to the angle that the lateral transition portions follow. Also, this angle appears to be neither specifically addressed in the Detailed Description of the specification nor illustrated in the drawings. Again, this limitation is not indefinite; the Examiner simply raises the objection as a basis for understanding the suggested amendments to follow.    

2.	Claim 3 is objected to because of the following informalities: The Examiner suggests inserting “transition” between “back” and “portion” on line 1. 

3.	Claim 5 is objected to because of the following informalities: On line 2, the Examiner suggests amending “a tangent to the spherical portion” to “the tangent to the spherical portion” as this appears to be the same tangent introduced in claim 1. 









Claim Rejections - 35 USC § 112
The Examiner will suggest amendments to overcome the rejections that follow, with 

the exception of the rejection to claim 4.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-6 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1
On line 4, the claim states “either side of the dome.” The Examiner submits that “either side” suggests that there are only two sides to the dome. However, the dome illustrated in Fig. 1 appears to show multiple (more than two) possible sides. Also, part of the dome is spherical; a spherical portion does not have a side as much as a surface.
On lines 6 and 10, the claim is not clear whether “it” refers to the tangent, the spherical portion, or some other portion. 
On lines 14 and 15, the claim is not clear as to which transition portion “the entire transition portion” refers.
Claims 2 and 6
Claims 2 and 6 are rejected as indefinite because they depend on claim 1 and fail to remedy its indefiniteness.
Claim 3
On line 2, the claim is not clear as to which tangential direction “the tangential direction” refers as multiple tangents have been introduced in claim 1.
Claim 4
After reviewing the specification, the Examiner has been unable to ascertain how to observe the dome “in a projection angle” that would result in every outer surface being visible. The Examiner respectfully requests clarification if possible. Also, α has already been used to refer to an angle in claim 1; the claim is not clear as to whether the angle α in claim 1 is the same as projection angle α. 
Claim 5
On line 2, the claim is not clear whether “it” refers to the tangent, the spherical portion, or some other portion.

Suggested Amendments
1. 	(Currently Amended) A dome for a surveillance camera, said dome comprising an at least partially transparent spherical portion, a front transition portion, a back transition portion, and lateral transition portions connecting the back transition portion and the front transition portionat two sides of the spherical portion, whereineach of the front transition portion, the back transition portion, and the lateral transition portions extend to a common circular perimeter plane and wherein: 
a tangent to the spherical portion wherethe spherical portion connects to the front transition portion has an angle α > 0° relative to a normal to the perimeter plane, as measured in a symmetry plane and in a direction away from a radial center of the spherical portion; 
a tangent to the spherical portion wherethe spherical portion connects to the back transition portion has an angle β relative to a normal to the perimeter plane, as measured in the same plane andin a directiontoward the radial center of the spherical portion, the angle β equal to orgreater than the angle α; and 
have the same heightas the back transition portion relative to the perimeter plane, such as to define a frustoconical shape.

2.	(Original) The dome of claim 1, wherein a radial center of the spherical portion is shifted in relation to the perimeter plane, in the direction of the spherical portion.

3. 	(Canceled) [The Examiner suggests canceling claim 3 because claim 1 already recites that a tangent exists where the spherical portion and the back transition portion connect.]

	…

5. 	(Currently Amended) The dome of claim 1, wherein an angle θ between the front transition portionand the tangent to the spherical portion wherethe spherical portion connects to the front transition portion

6.	(Original) The dome of claim 5, wherein the angle θ exceeds 90°, so as to accommodate an extended field of view of a camera arranged inside the dome.
Allowable Subject Matter
Claim 1 in the form suggested by the Examiner is allowable. The Examiner will allow claim 1 as presented above provided that an updated search does not produce material prior art. As to claim 1, the prior art fails to discloses a dome with a spherical portion, front, back, and lateral transition portions having the tangent angles α and β as claimed, wherein the back transition portion and the lateral portions have the same height relative to a common circular perimeter plane. 
As to Kim (KR 10-2010-0121765 A – cited by Applicant), Fig. 10 of the reference illustrates the claimed angles α and β between tangents to a spherical dome cover where the cover connects to front and back transition portions (i.e., left and right top surfaces of housing “12”) and normal to a perimeter plane (i.e., top surface of body “10”). However, other portions of the housing, which could be interpreted as the lateral transition portions, do not have the same height as the back transition portion (i.e. a left or right top surface of housing “12”) relative the body “10.” That is, as illustrated in Fig. 10, the housing is rotated relative to the body to the same degree as the dome cover, thus resulting in different heights along the housing relative to the body. Like Kim, Wada (US # 8,817,175 – also cited by Applicant) and Matsuo (CN 110198393 A) both illustrate unequal lateral and back transition portion heights.
Abe et al. (US 2020/0271924) discloses a spherical dome cover portion with what can be construed as angled transition portions with equal heights. However, tangent angles at points where the spherical dome cover portion connects to the transition portions do not appear to have any value other than 0º relative to a normal of a perimeter plane. Also, the Examiner submits neither Kim nor Wada provide enough suggestion to maintain the equal transition portion heights of Abe et al. if these references were combined. 
Conclusion
The following prior art made of record but not relied upon is considered pertinent to applicant's disclosure: Choi et al. (WO 2016/024678 A1) discloses a similarly structured dome cover as the instant invention. However, there is not enough suggestion of the claimed tangent angles and equal transition heights.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J DANIELS whose telephone number is (571)272-7362. The examiner can normally be reached M-F 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY J DANIELS/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        
11/19/2022